                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 1 of 33 Page ID #:3369




                                              1 Paul R. Kiesel, State Bar No. 119854
                                                 kiesel@kiesel.law
                                              2 Bryan Garcia, State Bar No. 216904
                                                 garcia@kiesel.law
                                              3 Ashley Conlogue, State Bar No. 292083
                                                 conlogue@kiesel.law
                                              4 KIESEL LAW LLP
                                                8648 Wilshire Boulevard
                                              5 Beverly Hills, California 90211-2910
                                                Tel: 310-854-4444
                                              6 Fax: 310-854-0812
                                              7 Attorneys for Plaintiffs
                                                Armando Villanueva and Hortencia Sainz
                                              8
                                                Dale K. Galipo, State Bar No. 144074
                                              9  dalekgalipo@yahoo.com
                                                Renee V. Masongsong, State Bar No. 281819
                                             10  rvalentine@galipolaw.com
                                                LAW OFFICES OF DALE GALIPO
                                             11 21800 Burbank Boulevard, Suite 310
                                                Woodland Hills, California 91367
                                             12 Telephone: (818) 347-3333
                 Beverly Hills, California
KIESEL LAW LLP




                                                Facsimile: (818) 347-4118
                    Attorneys at Law




                                             13
                                                Attorneys for Plaintiff Francisco Orozco
                                             14
                                             15                      UNITED STATES DISTRICT COURT
                                             16       CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                             17
                                             18 ARMANDO VILLANUEVA and                  Case No. 8:17-cv-01302-JLS-KES
                                                HORTENCIA SAINZ, individually and
                                             19 successor in interest to Pedro          PLAINTIFFS’ OPPOSITION TO
                                                Villanueva, deceased and FRANCISCO      DEFENDANTS’ MOTION TO
                                             20 OROZCO, individually,                   EXCLUDE EXPERT TESTIMONY;
                                                                                        DECLARATION OF D. BRYAN
                                             21             Plaintiffs,                 GARCIA IN SUPPORT THEREOF
                                             22       v.                                Date: September 3, 2021
                                                                                        Time: 1:30 p.m.
                                             23 STATE OF CALIFORNIA; JOHN
                                                CLEVELAND; RICHARD                      Dept.: 10A – 10th Floor
                                             24 HENDERSON, and DOES 1-10,
                                                inclusive,                              Judge: Hon. Josephine L. Staton
                                             25
                                                           Defendants.
                                             26
                                             27
                                             28

                                                                                             OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                      EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 2 of 33 Page ID #:3370




                                             1                                           TABLE OF CONTENTS
                                                                                                                                                                     Page
                                             2
                                                  I.     INTRODUCTION ............................................................................................. 1
                                             3
                                                  II.    FACTUAL BACKGROUND ........................................................................... 3
                                             4
                                                  III.   LEGAL STANDARD ....................................................................................... 5
                                             5
                                                  IV.    DISCUSSION ................................................................................................... 6
                                             6
                                                         A.       Mr. Fatzinger’s Opinions Regarding the Speed/Time/Travel Path
                                             7                    of the Silverado Are Scientifically Sound, Reliable, and Are
                                                                  Supported by the Evidence in this Case.................................................. 6
                                             8
                                                                           a.       Ample Evidence Exists to Support Mr. Fatzinger’s
                                             9                                      Opinion That the Silverado was Moving at a Speed
                                                                                    of 3-5 Miles Per Hour ......................................................... 7
                                             10
                                                                           b.       Ample Evidence Exists to Support Mr. Fatzinger’s
                                             11                                     Opinion that the Silverado Took 16 Seconds from the
                                                                                    Time the Silverado Struck the Parked Honda to the
                                             12                                     Time it Collided with the CHP Vehicle ............................. 7
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13                            c.       Mr. Fatzinger’s Opinions regarding the “Likely”
                                                                                    Travel Path of the Silverado is Based on the Fact That
                                             14                                     There Is No Video Evidence of This Shooting, and
                                                                                    Mr. Fatzinger’s Opinions are Amply Supported by
                                             15                                     the Evidence in this Case ................................................... 9
                                             16          B.       Plaintiffs’ Ballistic Expert, David Balash’s Opinions are Based on
                                                                  Reliable Methods and Evidence, and Therefore are Admissible.......... 10
                                             17
                                                                  1.       The Undisputed Evidence Confirms that Sgt. Cleveland
                                             18                            Was on the Passenger Side of the Silverado When He Fired
                                                                           His Two Shots............................................................................. 10
                                             19
                                                                  2.       Mr. Balash’s Opinion that Sgt. Cleveland Was Not in the
                                             20                            Path of the Silverado When Ofc. Henderson Fired is
                                                                           Supported by the Evidence in this Case ..................................... 11
                                             21
                                                                  3.       Mr. Balash is Entitled to Rely of Plaintiff’s Accident
                                             22                            Reconstruction Expert as to the Speed of the Silverado............. 11
                                             23                   4.       Mr. Balash Does Not Intend On Offering Opinions as to
                                                                           What the Officer Defendants Perceived in the Moments of
                                             24                            this Unjustified Shooting ............................................................ 12
                                             25          C.       Mr. DeFoe’s Opinions are Based on Reliable Matters, Are Not
                                                                  Speculative or Contrary to the Evidence in this Case, And Should
                                             26                   Be Allowed............................................................................................ 12
                                             27                   1.       Contrary to Defendants’ Assertions, Each of Mr. DeFoe’s
                                                                           Opinions are Admissible and Relevant to Plaintiffs’ Causes
                                             28                            of Action ..................................................................................... 12

                                                                                                              i         OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                                                 EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 3 of 33 Page ID #:3371




                                             1            a.     Mr. DeFoe Is Entitled to Rely and Comment on CHP
                                                                 and POST Training Policies As Relevant to Plaintiffs
                                             2                   Excessive Force and Negligence Claims ......................... 12
                                             3                   1)       Police Practices and Procedures are Relevant
                                                                          to Plaintiffs’ Excessive Force Claims .................... 12
                                             4
                                                                 2)       Police Policies are Relevant to Plaintiffs’
                                             5                            Negligence Claim ................................................... 14
                                             6            b.     The Policies Referenced by Mr. DeFoe are Relevant
                                                                 to this Case ....................................................................... 14
                                             7
                                                          c.     An Expert May Refer to the Law in Expressing an
                                             8                   Opinion ............................................................................. 14
                                             9      2.    Each of Mr. DeFoe’s Opinions are Proper and Are Amply
                                                          Supported by the Evidence in Record ........................................ 15
                                             10
                                                          a.     The Evidence Confirms that the Officer Defendants
                                             11                  Were Not Responding to a Serious Crime (Point #1) ...... 15
                                             12           b.     The Evidence Confirms that CHP Officers are
                 Beverly Hills, California
KIESEL LAW LLP




                                                                 Taught That Firearms Can Only Be Discharged Upon
                    Attorneys at Law




                                             13                  a “Reasonable Belief” that Deadly Force Must Be
                                                                 Used (Defense Point #2)................................................... 16
                                             14
                                                          c.     The Evidence Confirms that CHP Policies
                                             15                  Discourages Shooting at Moving Vehicles (Defense
                                                                 Point #3) ........................................................................... 17
                                             16
                                                          d.     DeFoe Decl. 13-16 (Defense Point #4) ............................ 17
                                             17
                                                          e.     Police Training Teaches Deadly Force Should Not
                                             18                  Be Used Against Motor Vehicle (Defense Point #5) ....... 18
                                             19           f.     The Evidence Confirms that Decedent Pedro
                                                                 Villanueva Became Incapacitated by the Officer
                                             20                  Defendants’ Shots Causing the Silverado to Strike
                                                                 the Undercover CHP Vehicle (Defense Point #6)............ 18
                                             21
                                                          g.     Officers Cannot Justify Shooting at a Moving
                                             22                  Vehicle Simply Because Fleeing (Defense Point #7) ...... 19
                                             23           h.     The Evidence Supports Mr. DeFoe’s Opinion that
                                                                 Sgt. Cleveland and Ofc. Henderson Should Have
                                             24                  Known that a Front Seat Passenger Occupied the
                                                                 Silverado (Defense Point #8) ........................................... 19
                                             25
                                                          i.     The Officer Defendants Pre-Shooting Tactics (i.e.
                                             26                  Failure to Establish Cover and Contact Officers)
                                                                 Should Be Allowed (Defense Point #9) and The
                                             27                  Officer Defendants’ Pre-Shooting Tactics in Failing
                                                                 to Establish Tactical Plan Should be Allowed
                                             28                  (Defense Point #10) .......................................................... 20

                                                                                         ii         OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 4 of 33 Page ID #:3372




                                             1                             j.       The Officer Defendants Violated Policy When They
                                                                                    Conducted A Stop in Unmarked Vehicle (Defense
                                             2                                      Point #11) ......................................................................... 20
                                             3                             k.       It is Undisputed that CHP are Trained to Give a
                                                                                    Warning Before Using Deadly Force if Time Allows
                                             4                                      (Defense Point #12) .......................................................... 21
                                             5                             l.       The Officer Defendants’ Pre-Shooting Tactics in the
                                                                                    Officer Defendants’ Failure to Use the Public
                                             6                                      Address System in their Vehicle is Relevant and
                                                                                    Should be Allowed (Defense Point #13) .......................... 21
                                             7
                                                                           m.       The Officer Defendants’ Pre-Shooting Tactics in
                                             8                                      Failing to Give Plaintiffs Time to Comply With their
                                                                                    Commands is Relevant and Should be Allowed
                                             9                                      (Defense Point #14) .......................................................... 21
                                             10                            n.       The Officer Defendants Unprofessional and Callous
                                                                                    Attitude When they Used Profanity (Defense Point
                                             11                                     #15) ................................................................................... 22
                                             12                            o.       Bullet Point 16 is a Repetition of Prior Arguments ......... 22
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13                    3.      Mr. DeFoe is Entitled to Generally Speak to the Travel Path
                                                                           of the Silverado, as it Provides Foundation for his Ultimate
                                             14                            Opinions ...................................................................................... 22
                                             15 V.        EXCLUDING PLAINTIFFS’ EXPERTS’ OPINIONS WOULD
                                                          PREJUDICE PLAINTIFFS............................................................................. 23
                                             16
                                                  VI.     IN THE ALTERNATIVE, PLAINTIFFS REQUEST A HEARING ON
                                             17           PLAINTIFFS’ EXPERTS QUALIFICATIONS PRIOR TO
                                                          GRANTING DEFENDANTS’ MOTION ...................................................... 23
                                             18
                                                  VII. CONCLUSION ............................................................................................... 23
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                                             iii        OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                                                 EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 5 of 33 Page ID #:3373




                                              1                                        TABLE OF AUTHORITIES
                                              2                                                                                                                 Page
                                                   FEDERAL CASES
                                              3
                                                   Aquino v. Monterey Sheriff’s Dept.
                                              4         2018 U.S. Dist. LEXIS 115675, at *2 (N.D. Cal. July 10, 2018) ................... 13
                                              5 DataQuill Ltd. v. High Tech Computer Corp.,
                                                     887 F. Supp. 2d 999, 1026 (S.D. Cal. 2011) ................................................... 11
                                              6
                                                Daubert v. Merrell Dow Pharms., Inc.,
                                              7      509 U.S. 579, 589 (1993) .................................................................................. 6
                                              8 FTC v. Qualcomm Inc.,
                                                     No. 17-CV-00220-LHK, 2018 U.S. Dist. LEXIS 212243, at *8 (N.D.
                                              9      Cal. Dec. 17, 2018) ............................................................................................ 6
                                             10 Grudt v. City of Los Angeles,
                                                      2 Cal. 3d 575(1970) ......................................................................................... 14
                                             11
                                                Hangarter v. Provident Life & Accident Ins. Co.,
                                             12       373 F.3d 998, 1016 (9th Cir. 2004) ................................................................. 15
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 Hayes v. County of San Diego,
                                                      305 P. 3d 252, 255 (2013) ............................................................................... 14
                                             14
                                                Interwoven, Inc. v. Vertical Computer Sys.,
                                             15       CV 10-04645 RS, 2013 U.S. Dist. LEXIS 100790, 2013 WL 3786633,
                                                      at *7 (N.D. Cal. July 18, 2013) ....................................................................... 12
                                             16
                                                Lithium Ion Batteries Antitrust Litig.,
                                             17       No. 13-MD-2420 YGR, 2017 U.S. Dist. LEXIS 57340, at *71 (N.D.
                                                      Cal. Apr. 12, 2017) .......................................................................................... 11
                                             18
                                                Lombardo v. City of St. Louis,
                                             19       141 S. Ct. 2230, at 2241(June 28, 2021) ......................................................... 13
                                             20 Munoz v. Olin,
                                                     24 Cal. 3d 629, 634(1979) ............................................................................... 14
                                             21
                                                Murray v. S. Route Maritime SA,
                                             22      870 F.3d 915, 922 (9th Cir. 2017) ..................................................................... 6
                                             23 Navarro v. Hamilton,
                                                      2017 U.S. Dist. LEXIS 38266, at *6 (C.D. Cal., Mar. 15, 2017) ................... 15
                                             24
                                                Primiano v. Cook,
                                             25       598 F.3d 558, 564 (9th Cir. 2010) ..................................................................... 6
                                             26 Scott v. Henrich,
                                                       39 F.3d 912, 915-16 (9th Cir. 1994) ......................................................... 13, 14
                                             27
                                                Tabares v. City of Huntington Beach, 988 F. 3d 1119, 1125 (2020) ........................ 14
                                             28

                                                                                                            iv        OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                                               EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 6 of 33 Page ID #:3374




                                             1 United States v. 1014.16 Acres of Land, More or Less, Situated in Vernon
                                                     Cnty., State of Mo.,
                                             2       558 F. Supp. 1238, 1242 (W.D. Mo. 1983) aff'd, 739 F.2d 1371 (8th
                                                     Cir. 1984) ......................................................................................................... 11
                                             3
                                               United States v. Diaz,
                                             4       876 F.3d 1194, 1198 (9th Cir. 2017) ............................................................... 15
                                             5 United States v. Sandoval-Mendoza,
                                                     472 F.3d 645, 654 (9th Cir. 2006) ..................................................................... 6
                                             6
                                             7 RULES
                                             8 Federal Rule of Evidence 702................................................................................ 5, 10
                                             9 Fed. R. Evid. 703 ................................................................................................. 10, 11
                                             10
                                             11
                                             12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                                              v         OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                                                 EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 7 of 33 Page ID #:3375




                                              1                MEMORANDUM OF POINTS AND AUTHORITIES
                                              2 I.      INTRODUCTION
                                              3         In this civil rights case, Plaintiffs Francisco Orozco, Armando Villanueva and
                                              4 Hortencia Sainz (“Plaintiffs”) seek damages against Defendants Sergeant Jon
                                              5 Cleveland, Officer Rich Henderson (“Officer Defendants”), and the State of
                                              6 California, by and through the California Highway Patrol (collectively “Defendants”)
                                              7 because the Officer Defendants needlessly and unjustifiable fired fourteen (14) rounds
                                              8 into Pedro Villanueva’s (“Decedent”) Chevrolet Silverado (“Silverado”), killing Mr.
                                              9 Villanueva and severely injuring his passenger, Plaintiff Mr. Orozco.
                                             10         To assist the jury, Plaintiffs have retained Accident Reconstruction Expert,
                                             11 Edward C. Fatzinger; Ballistics Expert, David E. Balash; and Police Practices Expert,
                                             12 Scott A. DeFoe (collectively “Plaintiffs’ Experts”). Each of Plaintiffs’ Experts’
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 opinions draw from their substantial knowledge, experience, and expertise in their
                                             14 respective fields, as well as the facts and evidence in the present case.1 The opinions
                                             15 offered by Plaintiffs’ Experts are reliable, and will assist the jury in understanding the
                                             16 facts and issues in this case. Plaintiffs’ Experts have met the inquiry into the
                                             17 admissibility of their respective opinions, and Plaintiffs’ Experts should be allowed
                                             18 to give their respective opinions to the jury. The Ninth Circuit’s liberal application of
                                             19 the 702 and 703 requirements favors admission. Here, although Defendants may not
                                             20 like the opinions offered by Plaintiffs’ Experts, their scattershot critiques all go to the
                                             21 weight of the evidence, rather than admissibility. Defendants are free to cross-
                                             22 examine Plaintiffs’ Experts on their opinions. However they have provided no basis
                                             23 to exclude any of Plaintiffs’ experts or testimony at trial.
                                             24
                                             25
                                             26
                                                  1
                                                   It is significant that Defendants’ Motion makes no argument that Plaintiffs’ experts
                                                are not qualified in each of their respective areas of expertise – as Plaintiffs’ experts
                                             27 are more than qualified. See, Copies of Plaintiffs’ Experts’ C.V.’s attached hereto as
                                             28 Ex. “1”, “2”, and “3” to Declaration of Bryan Garcia (“Garcia Decl.”).

                                                                                              1      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                              EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 8 of 33 Page ID #:3376




                                              1        Accident Reconstruction Expert Edward C. Fatzinger
                                              2        Defendants have moved to exclude some of Mr. Fatzinger’s opinions relating
                                              3 to (1) the speed of Plaintiffs’ Silverado; (2) the potential amount of time it took for
                                              4 the Silverado to move from the parked Honda to the time it made contact with the
                                              5 Defendants’ undercover CHP vehicle; and (3) and the potential travel path that the
                                              6 Silverado took from the parked Honda to the time it collided with the CHP’s
                                              7 undercover vehicle.
                                              8        There is no video of this shooting, as the Officer Defendants did not have body
                                              9 worn cameras, and their undercover CHP vehicle did not have MVARs equipment.
                                             10 Also, there is no event data recorder (aka “black box”) information from the Silverado
                                             11 regarding the speed and/or direction of the Silverado in the moments before the
                                             12 Officer Defendants opened fire. The only evidence upon which Mr. Fatzinger can rely
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 is the witness testimony and physical evidence in this case. In reaching his opinions,
                                             14 Mr. Fatzinger considered all witness testimony in this case, examined the physical
                                             15 evidence, and conducted his own analysis and simulation of the events. Mr. Fatzinger
                                             16 has met the inquiry into the admissibility of his opinions, and he should be allowed to
                                             17 give those opinions to the jury.
                                             18        Ballistics Expert, David E. Balash:
                                             19        Defendants attempt to exclude Mr. Balash’s testimony as to (a) the location of
                                             20 Sgt. Cleveland (i.e. on the passenger side of the Silverado) when the Officer
                                             21 Defendants fired their respective shots, as well as (b) the speed/travel path of the
                                             22 Silverado at the time the Officer Defendants’ shots were fired.
                                             23        Physical evidence does not lie. In the present case, the physical evidence
                                             24 confirms that Sgt. Cleveland was on the passenger side of the Silverado (i.e. not in
                                             25 the path of the Silverado) when his two shots were fired through the passenger
                                             26 window. Defendants’ own ballistics expert agrees that Sgt. Cleveland was on the
                                             27 passenger side of the Silverado when his two shots were fired. As such, the location
                                             28 of Sgt. Cleveland at the time he fired his two shots is beyond dispute. Moreover, as it

                                                                                            2      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                            EXCLUDE EXPERT TESTIMONY
                                 Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 9 of 33 Page ID #:3377




                                              1 relates to the location of Sgt. Cleveland when Ofc. Henderson fired his twelve (12)
                                              2 shots, the evidence and testimony in this case confirms Sgt. Cleveland was out of the
                                              3 path of the Silverado when Ofc. Henderson’s shots were fired. As it relates to the
                                              4 likely travel path of the Silverado, Mr. Balash relied on the accident reconstruction
                                              5 performed by Edward Fatzinger as foundation for his ultimate ballistic opinions,
                                              6 which he is entitled to do. As such, Mr. Balash meets the inquiry into the admissibility
                                              7 of his opinions subject to any cross-examination or rebuttal as Defendants see fit.
                                              8         Police Practices Expert, Scott A. DeFoe:
                                              9         Defendants’ Motion also attempts to exclude the opinions of Plaintiffs’ police
                                             10 practices expert, Scott A. DeFoe, because Mr. DeFoe relies on CHP policies and
                                             11 training materials as foundation for his opinions. Contrary to Defendants’ claims, Mr.
                                             12 DeFoe’s reference to various police policies are relevant to Plaintiffs’ excessive force
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 and negligence causes of action, and each of the policies referenced by Mr. DeFoe is
                                             14 directly relevant to the facts of the present case. Although Defendants may not agree
                                             15 with Mr. DeFoe’s opinions, he has met the inquiry into the admissibility of his
                                             16 opinions, and Defendants are free to challenge any of Mr. DeFoe opinions on cross-
                                             17 examination.
                                             18         Plaintiffs respectfully request that this Court deny Defendants’ Motion in its
                                             19 entirety. In the event that the Court is inclined to grant Defendants’ Motion, Plaintiffs
                                             20 respectfully request a Daubert hearing so as to properly permit the parties and the
                                             21 Court to examine Mr. Fatzinger, Mr. Balash, and Mr. DeFoe as to their qualifications,
                                             22 and bases, for their respective opinions on these issues.
                                             23 II.     FACTUAL BACKGROUND
                                             24         The present case involves an unreasonable and unjustified shooting by the
                                             25 Officer Defendants. On the evening of Sunday July 3, 2016, Pedro Villanueva was
                                             26 driving his father’s red Chevrolet Silverado, with Mr. Orozco as his passenger. That
                                             27 same evening, the Officer Defendants were part of a CHP taskforce that was charged
                                             28 with breaking up “sideshow” activities – the informal exhibition of cars and trucks,

                                                                                             3      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 10 of 33 Page ID
                                                                              #:3378



                                               1 usually involving vehicles performing “donuts.”
                                               2         The Officer Defendants were in an unmarked black Ford Taurus with tinted
                                               3 windows, which allowed them to approach the sideshows undetected, and conduct
                                               4 surveillance.2 If the Officer Defendants identified potential traffic violators, CHP
                                               5 policies and procedures required that they call in uniformed officers in marked black
                                               6 and white police vehicles, since it was these uniformed officers (not the undercover
                                               7 Officer Defendants) who were charged with the responsibility of conducting traffic
                                               8 stops, pursuing potential violators, issuing citations and/or making arrests.
                                               9         At around 10:30 p.m. on July 3, 2016, the Officer Defendants arrived at the
                                              10 Santa Fe Springs Swap Meet parking lot – a large, open and flat parking lot. At that
                                              11 time, the parking lot was occupied by approximately 20 vehicles – 18 of which were
                                              12 parked, and 2 of which were performing “donuts” in the otherwise empty lot. As they
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 approached the parking lot, the Officer Defendants saw the Silverado doing “donuts.”3
                                              14 Rather than calling for marked black and white vehicles to conduct the traffic stop,
                                              15 the Officer Defendants unilaterally decided to conduct a traffic stop of the Silverado
                                              16 by themselves in their unmarked vehicle, thereby violating CHP Policy.
                                              17         The Officer Defendants followed the Silverado on side streets for nearly 5
                                              18 miles. During most of this time, the lights and sirens of the undercover CHP vehicle
                                              19 were off (i.e. not activated). As the Officer Defendants followed the Silverado down
                                              20 Pritchard Avenue (“Pritchard”), the Officer Defendants did not have either their lights
                                              21 or sirens activated, and at no point did the Officer Defendants utilize their P.A. System
                                              22
                                              23   2
                                                      The Officer Defendants were in an undercover vehicle which was not equipped
                                              24   with an MVARS/video system, police markings, or overhead police lights.
                                                   3
                                              25      This was the first time the Officer Defendants saw the Silverado. The Officer
                                                   Defendants never ran the license plate of the Silverado – which was owned and
                                              26   registered to Pedro Villanueva’s father – and never had an opportunity to identify
                                              27   Pedro Villanueva as the driver at any point until after the shooting. As such, the only
                                                   basis for pursuing Mr. Villanueva was for the “donuts” observed in the empty Santa
                                              28   Fe Springs Swap Meet parking lot.

                                                                                              4      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                              EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 11 of 33 Page ID
                                                                              #:3379



                                               1 on their undercover CHP vehicle.
                                               2         Given that Pritchard was a dead-end street, the Silverado began to reverse out
                                               3 of MacArthur to make a three-point turn to face southbound onto Pritchard. The
                                               4 Silverado reversed in a straight manner (i.e. not an “S” turn).4 The Silverado was
                                               5 approximately 15 to 20 feet away from the undercover CHP vehicle at this point in
                                               6 time.
                                               7         Although Ofc. Henderson claims to have yelled “police” as well as commands
                                               8 to the Silverado driver to show his hands, witnesses testified that they did not hear
                                               9 “police” verbalized before shots were fired. A witness thought Decedent and Mr.
                                              10 Orozco were being “jacked,” or robbed, and multiple witnesses heard Ofc. Henderson
                                              11 yell “stop motherfucker” before the shooting.
                                              12         The Silverado had not moved, or only moved a little bit before shots were fired.
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 As the Silverado approached, Sgt. Cleveland fired 2 shots through the passenger
                                              14 window of the Silverado, one of which struck the driver, Decedent, Pedro Villanueva.
                                              15 Ofc. Henderson fired because he thought Sgt. Cleveland was in the path of the
                                              16 Silverado, although he admitted that he did not know Sgt. Cleveland’s location during
                                              17 any of his 12 shots. Ofc. Henderson aimed and shot where he thought the driver to be
                                              18 as he fired his 12 shots.
                                              19         The Silverado slowed down, and came to rest against the undercover CHP
                                              20 vehicle. Decedent died from his wounds, and Mr. Orozco was severely injured after
                                              21 being struck by a bullet.
                                              22 III.    LEGAL STANDARD
                                              23         “Federal Rule of Evidence 702 allows admission of ‘scientific, technical, or
                                              24 other specialized knowledge’ by a qualified expert if it will ‘help the trier of fact to
                                              25 understand the evidence or to determine a fact in issue.’” FTC v. Qualcomm Inc., No.
                                              26
                                              27   4
                                                    As the Silverado did so, the undercover CHP vehicle was parked on the southwest
                                              28 corner of Pritchard and Mac Arthur Avenue.

                                                                                             5      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 12 of 33 Page ID
                                                                              #:3380



                                               1 17-CV-00220-LHK, 2018 U.S. Dist. LEXIS 212243, at *8 (N.D. Cal. Dec. 17, 2018)
                                               2 (quoting Fed. R. Evid. 702). “Expert testimony is admissible pursuant to Rule 702 if
                                               3 it is both relevant and reliable.” Id. (quoting Daubert v. Merrell Dow Pharms., Inc.,
                                               4 509 U.S. 579, 589 (1993)). “Because of the fluid and contextual nature of the inquiry,
                                               5 district courts are vested with ‘broad latitude’ to ‘decid[e] how to test an expert’s
                                               6 reliability’ and ‘whether or not [an] expert’s relevant testimony is reliable.’”
                                               7 Id. (quoting Murray v. S. Route Maritime SA, 870 F.3d 915, 922 (9th Cir. 2017).
                                               8         “Moreover, the inquiry into admissibility of expert opinion is a “flexible one,”
                                               9 where “[s]haky but admissible evidence is to be attacked by cross examination,
                                              10 contrary evidence, and attention to the burden of proof, not exclusion.” Primiano v.
                                              11 Cook, 598 F.3d 558, 564 (9th Cir. 2010) (citing Daubert, 509 U.S. at 594, 596). “Under
                                              12 Daubert, the district judge is ‘a gatekeeper, not a fact finder.’ When an expert meets
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 the threshold established by Rule 702 as explained in Daubert, the expert may testify
                                              14 and the jury decides how much weight to give that testimony.” Id. (quoting United
                                              15 States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006)); FTC v. Qualcomm
                                              16 Inc., No. 17-CV-00220-LHK, 2018 U.S. Dist. LEXIS 212243, at *10 (N.D. Cal. Dec.
                                              17 17, 2018).
                                              18 IV.     DISCUSSION
                                              19         A.    Mr. Fatzinger’s Opinions Regarding the Speed/Time/Travel Path of
                                                               the Silverado Are Scientifically Sound, Reliable, and Are Supported
                                              20               by the Evidence in this Case
                                              21         Mr. Fatzinger has reviewed the relevant evidence in this case, as he has
                                              22 reviewed the depositions of all the witnesses to this unjustified shooting, has inspected
                                              23 the Silverado, has conducted research on the Silverado’s turning radius and idle speed,
                                              24 and has conducted accident reconstruction analysis through PC-Crash. See Garcia
                                              25 Decl., Ex. “4” (Fatzinger Expert Report) and “5” (Fatzinger Declaration). As such,
                                              26 Mr. Fatzinger’s opinions meet the requirements set forth in Rules 702 and 703, and
                                              27 his testimony should be allowed. Although Defendants may not agree with Mr.
                                              28 Fatzinger’s opinions, any disagreement as to Mr. Fatzinger’s opinions are more

                                                                                              6      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                              EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 13 of 33 Page ID
                                                                              #:3381



                                               1 properly addressed via contradictory evidence or cross-examination, not exclusion.
                                               2                     a.     Ample Evidence Exists to Support Mr. Fatzinger’s Opinion
                                                                            That the Silverado was Moving at a Speed of 3-5 Miles Per
                                               3                            Hour
                                               4        Ample evidence exists to support Mr. Fatzinger’s opinion that the Silverado
                                               5 was travelling at a speed of 3 to 5 miles per hour, including the following:
                                               6                    Plaintiff Orozco testified that the Silverado was only travelling at
                                                                     no more than 5 miles per hour. Garcia Decl., Ex. “6” (F. Orozco
                                               7                     Dep. Tr. 78:16-23);
                                               8                    Ofc. Henderson testified that the Silverado was approaching at
                                                                     less than 10 miles per hour. Garcia Decl., Ex. “7” (Ofc. Henderson
                                               9                     Dep. Tr. 60:22-25);
                                              10                    Witness Hinkle testified that the Silverado was not moving before
                                                                     shots were fired. Garcia Decl., Ex. “8” (Hinkle Dep. Tr. 24:17-
                                              11                     26:2).
                                              12                    Witness Hinkle testified that the Silverado never accelerated
                 Beverly Hills, California
KIESEL LAW LLP




                                                                     toward the CHP vehicle in any threatening way before the
                    Attorneys at Law




                                              13                     shooting. Id. at 21:6-9;
                                              14                    Witness Mendez testified that he never heard the Silverado “rev”
                                                                     its engine or squeal its tires, and never saw anything that the
                                              15                     Silverado was never accelerating towards the CHP vehicle.
                                                                     Garcia Decl., Ex. “9” (Mendez Dep. Tr. 22:-14);
                                              16
                                                                    Witness Estrada confirms that there were no sounds of
                                              17                     accelerating toward the CHP vehicle. Garcia Decl., Ex. “10”
                                                                     (Estrada Dep. Tr. 13:2-11); and
                                              18
                                                                    A test of a similar model Silverado, Mr. Fatzinger documented the
                                              19                     idle speed of the Silverado at 4.2 miles per hour. Garcia Decl., Ex.
                                                                     “11” (Fatzinger Dep. Tr. at 25:2-10);
                                              20
                                              21        Mr. Fatzinger utilized his expertise and skill in performing calculations and
                                              22 accident reconstruction utilizing PC-Crash to arrive at his opinions. Id. at 20:4-21:3.
                                              23 Accordingly, it is abundantly clear that Mr. Fatzinger’s opinions are not speculative,
                                              24 and any disagreement as to the conclusions reached by Mr. Fatzinger should be
                                              25 addressed by cross-examination, not exclusion.
                                              26                     b.     Ample Evidence Exists to Support Mr. Fatzinger’s Opinion
                                                                            that the Silverado Took 16 Seconds from the Time the
                                              27                            Silverado Struck the Parked Honda to the Time it Collided
                                                                            with the CHP Vehicle
                                              28

                                                                                             7      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 14 of 33 Page ID
                                                                              #:3382



                                               1        Mr. Fatzinger has an ample basis for support his opinion that it took 16-17
                                               2 seconds for the Silverado to travel from the Honda to the time it collided with the
                                               3 undercover CHP vehicle.5 In deposition, Mr. Fatzinger testified that in reaching this
                                               4 opinion, he relied on the testimony of Sgt. Cleveland and Ofc. Henderson for the
                                               5 manner in which the Silverado reversed, as well as the travel path of the Silverado as
                                               6 drawn by Sgt. Cleveland, which confirms the Silverado reversed in a straight direction
                                               7 (i.e. not an “S” turn as proffered by Defendants). Id. at 37:21-38:15).
                                               8
                                               9
                                              10
                                              11
                                              12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13
                                              14
                                              15
                                              16 Garcia Decl., Ex. 12 (Cleveland Dep., Ex. 6)
                                              17        Based on the straight reverse travel path of the Silverado, and in analyzing the
                                              18 turning radius of the Silverado as indicated by the relevant GM manuals, Mr.
                                              19 Fatzinger determined that the Silverado could not make the turn toward its ultimate
                                              20 location of rest in one turn. As such, Mr. Fatzinger concluded that two turning
                                              21 movements were required for the Silverado to reach its point of rest.6
                                              22        After considering this evidence, Mr. Fatzinger utilized the Silverado
                                              23
                                              24
                                              25
                                                   5
                                                     Again, it should be noted that there is no video of this incident as the undercover
                                                 CHP vehicle was not equipped with an MVARs system, and the undercover Officer
                                              26 Defendants did not have body cameras. The only evidence which is available is
                                              27 6independent witness testimony, physical evidence, etc.
                                                     Independent witness Thomas Hinkle and Plaintiff Orozco also supported Mr.
                                              28 Fatzinger’s opinions in this regard. Id. at 50:5-51:1.

                                                                                             8      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 15 of 33 Page ID
                                                                              #:3383



                                               1 manufacturer’s specifications for the idle speed of the Silverado. Garcia Decl., Ex.
                                               2 “11” at 25:17-20; 25:5-11. Based on this travel path, idle speed and turning radius for
                                               3 the Silverado, Mr. Fatzinger utilized his expertise and skill, as well as accident
                                               4 reconstruction software of PC-Crash, to arrive at his opinions. Id. at 20:4-21:3. It was
                                               5 through this consideration of the evidence, and analysis, that Mr. Fatzinger was able
                                               6 to arrive at his opinion as to the amount of time that it took for the Silverado to make
                                               7 contact with the undercover CHP vehicle. As such, Mr. Fatzinger’s opinion in this
                                               8 regard is sufficiently reliable.
                                               9                      c.     Mr. Fatzinger’s Opinions regarding the “Likely” Travel
                                                                             Path of the Silverado is Based on the Fact That There Is No
                                              10                             Video Evidence of This Shooting, and Mr. Fatzinger’s
                                                                             Opinions are Amply Supported by the Evidence in this Case
                                              11
                                              12         Defendants claim that the direction of travel of the Silverado is not accurate
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 because Mr. Fatzinger opines as to the “likely” travel path of the Silverado. As is
                                              14 undisputed here, no video captured the travel path of the Silverado. As such, Mr.
                                              15 Fatzinger’s opinion in this regard is based on the testimony of the witnesses in this
                                              16 case, the physical evidence, and his extensive experience in the field of accident
                                              17 reconstruction. Specifically,
                                              18                     Sgt. Cleveland testified that the Silverado reversed in a straight
                                                                      manner (not an “S” turn) and impacted a parked vehicle. Garcia
                                              19                      Decl., Ex. “12” at 87:4-7;
                                              20                     The photograph of the Silverado as depicted by Sgt. Cleveland
                                                                      confirms that the Silverado did not make an “S” turn;
                                              21
                                                                     Independent Witness Hinkle testified that the Silverado reversed,
                                              22                      pulled forward, reversed and then pulled forward again. Garcia
                                                                      Decl., Ex. “8” at 34:13-35:2; and
                                              23
                                                                     Plaintiff Orozco testified that Decedent, wanted to do a “K” turn.
                                              24                      Garcia Decl., Ex. “6” at 66:17-19.
                                              25         Taking this testimony, combined with the totality of the evidence reviewed,
                                              26 Mr. Fatzinger arrived at his opinion as to the likely travel path of the Silverado. Id. at
                                              27 37:21-38:15; 39:9-25. Taken all together, it is clear that Mr. Fatzinger’s opinions and
                                              28 testimony are sufficiently relevant and reliable under the federal rules.

                                                                                              9       OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                               EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 16 of 33 Page ID
                                                                              #:3384



                                               1         B.     Plaintiffs’ Ballistic Expert, David Balash’s Opinions are Based on
                                                                Reliable Methods and Evidence, and Therefore are Admissible
                                               2
                                               3         Plaintiffs’ ballistics expert, David E. Balash’s opinions meet the requirements
                                               4 of Rules 702 and 703 as they are adequately based on the facts and evidence of this
                                               5 case, as well as his skill, experience, training and education. Garcia Decl., Ex. “13”
                                               6 (Balash Expert Report) and “14” (Balash Declaration).
                                               7
                                                                1.    The Undisputed Evidence Confirms that Sgt. Cleveland Was on
                                               8                      the Passenger Side of the Silverado When He Fired His Two Shots
                                               9         David Balash has offered the opinion that Sgt. Cleveland was on the passenger
                                              10 side of the Silverado (i.e. not in the Silverado’s path) when he fired his 2 shots through
                                              11 the passenger window of the Silverado. In rendering this opinion, Mr. Balash has
                                              12 examined extensive evidence in this case, including physically inspecting the
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 Silverado (and the resulting bullet holes), as well as reviewing the investigation
                                              14 performed by the CHP which determined that after entering through the passenger
                                              15 side of the Silverado, one of Sgt. Cleveland’s bullets struck the driver, Decedent
                                              16 Villanueva, in the right chest area. Garcia Decl., Exhibit “15” (CHP Officer Involved
                                              17 Shooting Investigation). Mr. Balash also considered the grouping of Sgt. Cleveland’s
                                              18 shell casings, which were in close proximity to one another.
                                              19         Based on this evidence, Mr. Balash concluded that Sgt. Cleveland was
                                              20 stationary (i.e. not running for his life) and not running when he fired his shots. Garcia
                                              21 Decl., Ex. “16” (Balash Dep. Tr. 74:8-23). The fact that Sgt. Cleveland was out of the
                                              22 path of the Silverado when he fired his 2 shots is undisputed as Defendants’ Ballistic
                                              23 Expert, Rocky Edwards testified as follows:
                                              24         Q.     So Sergeant Cleveland would obviously have to be in a position
                                                                when he fired the shots such that his shots would have been
                                              25                able to come through the passenger side window, and we know
                                              26                at least one of them struck Mr. Villanueva?
                                                         A.     Correct.
                                              27         Q.     So that would generally put Sergeant Cleveland on the
                                                                passenger side of the truck when he fired?
                                              28         A.     Exactly.

                                                                                              10      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                               EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 17 of 33 Page ID
                                                                              #:3385



                                               1 Garcia Decl., Exhibit “17” (Edwards Dep. Tr. 31:9-17).
                                               2         Mr. Balash’s opinions in this regard are sufficiently based on the evidence in
                                               3 this case, and are directly relevant to Plaintiffs’ claims that Sgt. Cleveland’s shots
                                               4 were unreasonable and unjustified.
                                               5               2.      Mr. Balash’s Opinion that Sgt. Cleveland Was Not in the Path of
                                                                       the Silverado When Ofc. Henderson Fired is Supported by the
                                               6                       Evidence in this Case
                                               7         Mr. Balash’s opinion that Sgt. Cleveland was not in the path of the Silverado
                                               8 when Ofc. Henderson fired his shots is supported by the facts and evidence in this
                                               9 case. Specifically,
                                              10
                                                                      Sgt. Cleveland testified that he started “jogging” toward the west
                                              11                       curbline of the street as soon as the Silverado started moving
                                                                       forward, and it only took a couple of seconds for him to get to the
                                              12                       curbline. Garcia Decl., Ex. “12” at 98:20-99:12; and
                 Beverly Hills, California
KIESEL LAW LLP




                                                               
                    Attorneys at Law




                                              13                       Ofc. Henderson testified that that the Silverado had moved 15-30
                                                                       feet forward before he fired his first shot. See, Garcia Decl., Ex.
                                              14                       “7” at 41:10-23.
                                              15         Consequently, it is abundantly clear that Mr. Balash has adequate foundation
                                              16 for his opinions in this regard, and these opinions are directly relevant to Plaintiffs’
                                              17 claims that Sgt. Cleveland’s shots were unreasonable and unjustified.
                                              18               3.      Mr. Balash is Entitled to Rely of Plaintiff’s Accident
                                                                       Reconstruction Expert as to the Speed of the Silverado
                                              19
                                              20         It is well established that experts may rely upon the opinions of other experts.
                                              21 See, Fed. R. Evid. 703; In re Lithium Ion Batteries Antitrust Litig., No. 13-MD-2420
                                              22 YGR, 2017 U.S. Dist. LEXIS 57340, at *71 (N.D. Cal. Apr. 12, 2017) DataQuill Ltd.
                                              23 v. High Tech Computer Corp., 887 F. Supp. 2d 999, 1026 (S.D. Cal. 2011) (“It is
                                              24 routine and proper for a damages expert in a technical patent case to rely on a technical
                                              25 expert for background.”); United States v. 1014.16 Acres of Land, More or Less,
                                              26 Situated in Vernon Cnty., State of Mo., 558 F. Supp. 1238, 1242 (W.D. Mo.
                                              27 1983) aff'd, 739 F.2d 1371 (8th Cir. 1984) (reasonable to expect that experts will rely
                                              28 on the opinion of experts in other fields as background material, as permitted by FRE

                                                                                              11     OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                              EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 18 of 33 Page ID
                                                                              #:3386



                                               1 703); Interwoven, Inc. v. Vertical Computer Sys., CV 10-04645 RS, 2013 U.S. Dist.
                                               2 LEXIS 100790, 2013 WL 3786633, at *7 (N.D. Cal. July 18, 2013) (“Experts are,
                                               3 however, permitted to rely on hearsay evidence in coming to their conclusions, so
                                               4 long as an expert in the field would reasonably rely on that information”).
                                               5        Mr. Balash does not intend on offering his own, independent analysis of the
                                               6 speed of the Silverado. Rather, Mr. Balash bases his opinions, in part, on the opinions
                                               7 expressed by Plaintiff’s accident reconstruction expert, which is entitled to do.
                                               8               4.    Mr. Balash Does Not Intend On Offering Opinions as to What the
                                                                     Officer Defendants Perceived in the Moments of this Unjustified
                                               9                     Shooting
                                              10        Contrary to Defendants assertion to this Court, Mr. Balash is not a human
                                              11 factors expert, and does not intend on offering any opinion as to what the Officer
                                              12 Defendants purportedly perceived during the events of the Officer Defendants’
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 unjustified shooting. Accordingly, Defendants’ contention in this regard is moot.
                                              14        C.     Mr. DeFoe’s Opinions are Based on Reliable Matters, Are Not
                                                               Speculative or Contrary to the Evidence in this Case, And Should Be
                                              15               Allowed
                                              16        Scott DeFoe is Plaintiffs’ police practices expert. In arriving at his ultimate
                                              17 opinions in this case, Mr. DeFoe considered CHP’s policies, Police Officer Standard
                                              18 Training (“POST”) standards, as well as voluminous amount of evidence in rendering
                                              19 his opinions. Garcia Decl., Ex. “18” (DeFoe Expert Report) and “19” (DeFoe
                                              20 Declaration).
                                              21               1.    Contrary to Defendants’ Assertions, Each of Mr. DeFoe’s
                                                                     Opinions are Admissible and Relevant to Plaintiffs’ Causes of
                                              22                     Action
                                              23                     a.     Mr. DeFoe Is Entitled to Rely and Comment on CHP and
                                                                            POST Training Policies As Relevant to Plaintiffs Excessive
                                              24                            Force and Negligence Claims
                                              25        Contrary to Defendants representations to the Court, Mr. DeFoe’s reliance on
                                              26 CHP and POST training is relevant to both Plaintiffs’ excessive force and negligence
                                              27 claims for the reasons set forth below.
                                              28                            1)    Police Practices and Procedures are Relevant to

                                                                                            12      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 19 of 33 Page ID
                                                                              #:3387



                                               1                                   Plaintiffs’ Excessive Force Claims
                                               2        In Lombardo v. City of St. Louis, 141 S. Ct. 2230 (June 28, 2021), the United
                                               3 States Supreme Court has recently confirmed that police policies are relevant in
                                               4 considering claims of excessive force. Specifically, the United States Supreme Court
                                               5 in Lombardo stated, in relevant part:
                                               6               In assessing a claim of excessive force, courts ask
                                                               “whether the officers’ actions are ‘objectively reasonable’
                                               7               in light of the facts and circumstances confronting them.”
                                                               Graham v. Connor, [**612] 490 U. S. 386, 397, 109 S.
                                               8               Ct. 1865, 104 L. Ed. 2d 443 (1989). “A court (judge or
                                                               jury) cannot apply this standard mechanically.” Kingsley
                                               9               v. Hendrickson, 576 U. S. 389, 397, 135 S. Ct. 2466, 192
                                                               L. Ed. 2d 416 (2015). Rather, the inquiry “requires careful
                                              10               attention to the facts and circumstances of each particular
                                                               case.” Graham, 490 U. S., at 396, 109 S. Ct. 1865, 104 L.
                                              11               Ed. 2d 443. Those circumstances include “the relationship
                                                               between the need for the use of force and the amount of
                                              12               force used; the extent of the plaintiff ’s injury; any effort
                 Beverly Hills, California
KIESEL LAW LLP




                                                               made by the officer to temper or to limit the amount of
                    Attorneys at Law




                                              13               force; the severity of the security problem at issue; the
                                                               threat reasonably perceived by the officer; and whether the
                                              14               plaintiff was actively resisting.” Kingsley, 576 U. S., at
                                                               397, 135 S. Ct. 2466, 192 L. Ed. 2d 416. . . .
                                              15
                                              16 Lombardo, 141 S. Ct. at 2241 (Emphasis Added).
                                              17        In applying the law to the facts of that case, the Supreme Court made it
                                              18 abundantly clear in Lombardo that police training and policies are relevant to the
                                              19 appropriate Fourth Amendment law analysis. Id. The Ninth Circuit has also held that
                                              20 CHP and POST training materials are relevant to an excessive force claim, and
                                              21 whether an officer’s actions were objectively reasonable. Aquino v. Monterey
                                              22 Sheriff’s Dept. 2018 U.S. Dist. LEXIS 115675, at *2 (N.D. Cal. July 10, 2018)
                                              23 (denying Motion in Limine to Exclude P.O.S.T. Standards). Moreover, internal police
                                              24 guidelines may be relevant in determining whether use of force is objectively
                                              25 reasonable in an excessive force claim. Scott v. Henrick 39 F. 3d 912, 915 (9th Cir.
                                              26 1994). Specifically, the Scott court stated:
                                              27               Assuming internal police guidelines are relevant to
                                                               determining whether use of force is objectively
                                              28               reasonable, [citations omitted], they are relevant only

                                                                                             13      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                              EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 20 of 33 Page ID
                                                                              #:3388



                                               1                when one of their purposes is to protect the individual
                                                                against whom force is used. Thus, if a police department
                                               2                limits the use of chokeholds to protect suspects from being
                                                                fatally injured, [citations omitted], or restricts the use of
                                               3                deadly force to protect suspects from being shot
                                                                unnecessarily, [citations omitted], such regulations are
                                               4                germane to the reasonableness inquiry in an excessive
                                                                force claim.
                                               5
                                               6 Scott v. Henrich, 39 F.3d 912, 915-16 (9th Cir. 1994)
                                               7         Accordingly, it is abundantly clear that Mr. DeFoe is entitled to refer to, and
                                               8 rely upon, police training in opining as to whether the force used by the Officer
                                               9 Defendants was excessive.
                                              10                             2)     Police Policies are Relevant to Plaintiffs’ Negligence
                                                                                    Claim
                                              11
                                                         Under California negligence law, “a plaintiff must show that a defendant had a
                                              12
                 Beverly Hills, California
KIESEL LAW LLP




                                                   duty to use due care, that he breached that duty, and that the breach was the proximate
                    Attorneys at Law




                                              13
                                                   cause of the resulting injury.” Tabares v. City of Huntington Beach, 988 F. 3d 1119,
                                              14
                                                   1125 (2020) quoting Hayes v. County of San Diego, 305 P. 3d 252, 255 (2013).
                                              15
                                                   “[O]fficers have a duty to act reasonably when using deadly force. Hayes, supra at
                                              16
                                                   255 citing Munoz v. Olin, 24 Cal. 3d 629, 634(1979) . The reasonableness of an
                                              17
                                                   officer’s conduct is determined in light of the totality of the circumstances. Id. citing
                                              18
                                                   Grudt v. City of Los Angeles, 2 Cal. 3d 575(1970). Under California law, the officer’s
                                              19
                                                   unreasonable pre-shooting decisions can render his behavior unreasonable under the
                                              20
                                                   totality of the circumstances, even if his use of deadly force at the moment of shooting
                                              21
                                                   might be reasonable in isolation. Tabares, supra at 1125.
                                              22
                                                                       b.    The Policies Referenced by Mr. DeFoe are Relevant to this
                                              23                             Case
                                              24         All of the policies refenced by Mr. DeFoe are germane to the facts of the present
                                              25 case, and thus Mr. DeFoe should be allowed as they are relevant to Plaintiffs’ claims,
                                              26 and Defendants are free to cross-examine Mr. DeFoe on these policies at trial.
                                              27                       c.    An Expert May Refer to the Law in Expressing an Opinion
                                              28         The Ninth Circuit has recognized that “[a]lthough the value of expert testimony

                                                                                              14      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                               EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 21 of 33 Page ID
                                                                              #:3389



                                               1 lies in the specialized knowledge that an expert brings to bear on an issue in dispute…
                                               2 it is sometimes impossible for an expert to render his or her opinion on a subject
                                               3 without resorting to language that recurs in the applicable legal standard.” Navarro v.
                                               4 Hamilton, 2017 U.S. Dist. LEXIS 38266, at *6 (C.D. Cal., Mar. 15, 2017) citing
                                               5 United States v. Diaz, 876 F.3d 1194, 1198 (9th Cir. 2017). “Accordingly, at times,
                                               6 an expert may refer to the law in expressing an opinion without that reference
                                               7 rendering the testimony inadmissible. Indeed, a witness may properly be called upon
                                               8 to aid the [trier of fact] in understanding the facts in evidence even though reference
                                               9 to those facts is couched in legal terms.” Navarro, 2017 U.S. Dist. LEXIS 14193, at
                                              10 *6 (citing Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1016 (9th
                                              11 Cir. 2004)). Mr. DeFoe does not intend on offering opinions as to the ultimate legal
                                              12 issues in a case. That said, Mr. DeFoe is entitled to refer to the law as doing so
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 provides foundation for his opinions, and will be helpful to the jury.
                                              14               2.     Each of Mr. DeFoe’s Opinions are Proper and Are Amply
                                                                      Supported by the Evidence in Record
                                              15
                                              16         As more fully set forth below, each of Mr. DeFoe’s opinions which are being
                                              17 attacked by Defendants are relevant, appropriate and are amply supported by the
                                              18 evidence in this case.
                                              19                      a.    The Evidence Confirms that the Officer Defendants Were
                                                                            Not Responding to a Serious Crime (Point #1)
                                              20
                                              21         The evidence in this case confirms that the Officer Defendants were not
                                              22 responding to a serious crime. Specifically, Sgt. Cleveland testified that he originally
                                              23 approached the Silverado because it was doing “donuts” in the open, flat parking lot
                                              24 of the Santa Fe Springs Swap Meet. See, Ex. “12” at 43:8-44:19. The Dispatcher,
                                              25 Nekaya Cornelison, who received the call from the Officer Defendants testified that
                                              26 the Officer Defendants’ original call was a result of “street racing.” Garcia Decl., Ex.
                                              27 “20” (Cornelison Dep. Tr. 15:6-16). Street racing is usually a misdemeanor, thus not
                                              28 a serious crime.

                                                                                             15     OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 22 of 33 Page ID
                                                                              #:3390



                                               1        Ms. Cornelison also testified that the Officer Defendants relayed to her that
                                               2 they were “Attempting to Overtake” the Silverado, which indicates that the Officer
                                               3 Defendants were attempting to catch up to a vehicle that was exceeding the speed
                                               4 limit. Id. at 16:3-25. Further, dispatch received no request to change the status of the
                                               5 call from the Officer Defendants until after the shooting, which occurred six minutes
                                               6 later. Id. at 18:4-14; 39:18-25. Accordingly, there is ample evidence to support Mr.
                                               7 DeFoe’s opinion that the Officer Defendants were not responding to a serious crime
                                               8 when they initially made contact with the Silverado, and Mr. DeFoe’s opinion in this
                                               9 regard is relevant in relation to the excessive force and negligence claims against
                                              10 Defendants.
                                              11                     b.     The Evidence Confirms that CHP Officers are Taught That
                                                                            Firearms Can Only Be Discharged Upon a “Reasonable
                                              12                            Belief” that Deadly Force Must Be Used (Defense Point #2)
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13        The evidence in this case supports Mr. DeFoe’s opinion that deadly force is
                                              14 only justified on the basis of an “objectively reasonable” officer. CHP’s own policy
                                              15 on Discharge of Firearms states that an officer may only discharge a firearm when:
                                              16               the officer has a reasonable belief that the use of deadly
                                                               force in necessary for self-defense or to defend another
                                              17               person from immediate serious bodily harm.
                                              18 Garcia Decl., Ex. “21” (CHP Policy on Discharge of Firearms).
                                              19        The CHP’s Use of Force policies and procedures then define term “objectively
                                              20 reasonable.” Garcia Decl., Ex. “22” (CHP Policy on Use of Force). Defendants own
                                              21 police practices expert, Clarence Chapman, agrees that subjective fear alone is
                                              22 insufficient to justify use of force, including the use of deadly force. Garcia Decl.,
                                              23 Ex. “23” (Chapman Dep. Tr. 23:10-18). Moreover, it appears that if the jury accepts
                                              24 Plaintiffs’ contentions as true, Defendant Henderson would agree that his actions were
                                              25 not objectively reasonable as he testified as follows:
                                              26               Q.    If hypothetically -- again, I'm giving you another
                                                                     hypothetically -- you knew that your partner was
                                              27                     out of the path of the vehicle, would you have shot
                                              28                     if you had known that?

                                                                                             16     OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 23 of 33 Page ID
                                                                              #:3391



                                               1               A.     Are you asking me if I knew for a fact that my
                                                                      partner was not in jeopardy and not in the threat of
                                               2                      a moving vehicle that was accelerating towards
                                                                      him if I would have fired my weapon?
                                               3               Q.     That's my question.
                                                               A.     No, I would not have.
                                               4               Q.     And why not based on your training?
                                                               A.     Because it's immoral, illegal, and against
                                               5                      policy.
                                               6 Garcia Decl., Ex. “7” (Henderson Dep. Tr. 57:10-22) (emphasis added).
                                               7         The relevant training policies are relevant to Plaintiffs’ claims as confirmed by
                                               8 the evidence, including the testimony of Ofc. Henderson and Defendants’ police
                                               9 practices expert, Clarence Chapman. As such, Mr. DeFoe should be allowed to
                                              10 express these opinions as they will be helpful to the jury.
                                              11                      c.     The Evidence Confirms that CHP Policies Discourages
                                                                             Shooting at Moving Vehicles (Defense Point #3)
                                              12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13         Mr. DeFoe’s opinion that police policies discourage shooting at moving
                                              14 vehicles is also grounded in the evidence in this case, and is relevant to Plaintiffs’
                                              15 causes of action for excessive force and negligence. Specifically, CHP policy
                                              16 mandates that “Officers shall not stand and/or step directly in front of or directly
                                              17 behind a vehicle in an attempt to impede its movement (prevent escape)…” Garcia
                                              18 Decl., Ex. “21”. CHP policy also teaches that shooting at a moving vehicle could
                                              19 disable the driver. Garcia Decl., Ex. “12” at 117:14-22; 118:20-25. Ofc. Henderson
                                              20 testified that he was trained not to shoot at a vehicle merely because it was moving in
                                              21 direction of a person. Garcia Decl., Ex. “7” at 13:8-11. Defendants’ police practices
                                              22 expert, Clarence Chapman agrees that policy discourages shooting at moving vehicle
                                              23 unless the vehicle poses an immediate threat. Garcia Decl., Ex. “23” at 29:19-
                                              24 23:30:25. The fact that policy discourages shooting at moving vehicles will provide
                                              25 assistance to the jury in considering the facts of whether this shooting was unjustified.
                                              26                      d.     DeFoe Decl. 13-16 (Defense Point #4)
                                              27         Paragraph 13 of Mr. DeFoe’s Declaration states that per basic training, officers
                                              28 should not place themselves or remain in the path of a moving vehicle. This opinion

                                                                                             17      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                              EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 24 of 33 Page ID
                                                                              #:3392



                                               1 is supported by CHP’s policies, as well as the testimony of the Officer Defendants
                                               2 themselves. Moreover, as it relates to the remainder of Mr. DeFoe’s opinions, these
                                               3 issues have been amply addressed in sections 4.c and e herein.
                                               4                      e.     Police Training Teaches Deadly Force Should Not Be Used
                                                                             Against Motor Vehicle (Defense Point #5)
                                               5
                                               6         As more fully set forth above in section 4.c, police training policies discourage
                                               7 shooting at moving vehicles. Moreover, Sgt. Cleveland also agrees that officers are
                                               8 trained not to stand in front of or behind vehicle trying to leave scene; should try to
                                               9 get out of way of vehicle; and if the officer is in a position of risk, he or she should
                                              10 get out of the way of the vehicle. See e.g. Garcia Decl., Ex. “12” (Cleveland Dep. Tr.
                                              11 at 96:8-17; 96:22-25; and 101:13-17).
                                              12         Sgt. Cleveland was never in a position of risk as he testified that he was
                 Beverly Hills, California
KIESEL LAW LLP




                                              13 “jogging” to the west curb line (i.e. not running for his life). Garcia Decl., Ex. “12” at
                    Attorneys at Law




                                              14 109:5-14. Sgt. Cleveland also testified that never had to dive out of the way; never
                                              15 fell to the ground; and did not have any physical injury as he “jogged” away. Id. at
                                              16 107:1-7. Because Sgt. Cleveland was not in the path of the Silverado during any of
                                              17 the shots, he was never about to be struck by the Silverado. Id. at. 98:25-99:5; see
                                              18 also, Garcia Decl., Ex. “14” (Balash Decl.) at ¶¶ 9-12; Ex. “24” (Orozco Decl.) at ¶¶
                                              19 23-25. This policy is relevant to the facts of the present case, and provide support for
                                              20 Plaintiffs’ claims that this shooting was both unreasonable and unjustified.
                                              21                      f.     The Evidence Confirms that Decedent Pedro Villanueva
                                                                             Became Incapacitated by the Officer Defendants’ Shots
                                              22                             Causing the Silverado to Strike the Undercover CHP
                                                                             Vehicle (Defense Point #6)
                                              23        The evidence in this case also supports Mr. DeFoe’s opinion that Mr.
                                              24 Villanueva became incapacitated by the Officer Defendants’ shots. Specifically, Ofc.
                                              25 Henderson fired twelve shots, all of which were fired before the Silverado impacted
                                              26 the CHP vehicle. Garcia Decl., Ex. “7” at 13:12-15; 15:23-25. It was 1 to 5 seconds
                                              27 after Ofc. Henderson fired 12 shots that Silverado impacted CHP vehicle. Id. at 16:11-
                                              28 15. Ofc. Henderson testified that he was trying to strike the driver of the Silverado.

                                                                                              18      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                               EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 25 of 33 Page ID
                                                                              #:3393



                                               1 Id. at 49:2-4.7 After he fired his shots, Ofc. Henderson reloaded his weapon – at this
                                               2 point the vehicle was slowing down and coasting to rest against the CHP vehicle. Id.
                                               3 at 74:7-16. Witness testimony confirms that Decedent, Pedro Villanueva laid to the
                                               4 side after being hit by the shots. Garcia Decl.,Ex. “8” at 29:10-21. As such, the
                                               5 evidence amply supports the position that Decedent became incapacitated as a result
                                               6 him being shot by the Officer Defendants, causing him to lose control of the
                                               7 Silverado.
                                               8                     g.     Officers Cannot Justify Shooting at a Moving Vehicle
                                                                            Simply Because Fleeing (Defense Point #7)
                                               9
                                              10        Defendants’ police practices expert agrees that officers cannot justify shooting
                                              11 at a moving vehicle which is fleeing. Garcia Decl., Ex. “23” at 25:23-26:4. The
                                              12 evidence confirms that there was more than enough space for the Silverado to travel
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 down Pritchard without striking the CHP vehicle, and it appeared the Silverado was
                                              14 intending to pass the undercover CHP vehicle. Garcia Decl., Ex. “24” at ¶24.
                                              15 Accordingly, opinions and/or references to policies that it is not proper to shoot at
                                              16 vehicles which are fleeing are both relevant, and admissible.
                                              17                     h.     The Evidence Supports Mr. DeFoe’s Opinion that Sgt.
                                                                            Cleveland and Ofc. Henderson Should Have Known that a
                                              18                            Front Seat Passenger Occupied the Silverado (Defense
                                                                            Point #8)
                                              19
                                              20        It is abundantly clear that the evidence supports Mr. DeFoe’s opinion that the
                                              21 Officer Defendants should have known that Mr. Orozco occupied the passenger seat
                                              22 of the Silverado. Specifically, an independent witness knew there was a passenger in
                                              23 the Silverado. Garcia Decl., Ex. “8” at 29:10-12. The headlights were on the
                                              24 undercover CHP vehicle were activated. Id. at 71:20-22. Moreover, Sgt. Cleveland’s
                                              25 weapon had a flashlight, which he was using at the time of the shooting. Garcia Decl.,
                                              26
                                              27  The OCCL determined that Ofc. Henderson’s shots struck Decedent, Pedro
                                                   7


                                              28 Villanueva in the head and clavicle. Garcia Decl.,Ex. “15”.

                                                                                            19     OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                            EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 26 of 33 Page ID
                                                                              #:3394



                                               1 Ex. “12” at 31:15-19; 91:7-21. Cleveland’s shots went through the passenger window,
                                               2 and he was looking at the passenger side of the truck. Id. at 71:3-5; 90:14-17. After
                                               3 the shooting, the Officer Defendants were able to observe a passenger in the
                                               4 Silverado. Id. at 121:16-21; see also, Garcia Decl., Ex. “7” at 75:5-10. Accordingly,
                                               5 there is ample evidence to support Mr. DeFoe’s position that the Officer Defendants
                                               6 should have known that there was a passenger in the front passenger seat of the
                                               7 Silverado at the time of the shooting. This opinion is relevant to Defendants’ pre-
                                               8 shooting tactics, and the unreasonable nature of this shooting.
                                               9                     i.     The Officer Defendants Pre-Shooting Tactics (i.e. Failure
                                                                            to Establish Cover and Contact Officers) Should Be
                                              10                            Allowed (Defense Point #9) and The Officer Defendants’
                                                                            Pre-Shooting Tactics in Failing to Establish Tactical Plan
                                              11                            Should be Allowed (Defense Point #10)
                                              12        As more fully set forth above, Mr. DeFoe’s opinions regarding the pre-shooting
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 tactics of the Officer Defendants is relevant to Plaintiffs’ excessive force and
                                              14 negligence claims. While Defendants may dislike any such opinions, Mr. DeFoe
                                              15 should be allowed to express those opinions at trial where they are more properly
                                              16 addressed by rebuttal, not exclusion.
                                              17                     j.     The Officer Defendants Violated Policy When They
                                                                            Conducted A Stop in Unmarked Vehicle (Defense Point
                                              18                            #11)
                                              19        Defendants claim that “Mr. DeFoe does not cite any CHP policy that prohibits
                                              20 a sworn peace officer in an unmarked vehicle and in plain clothes from conducting a
                                              21 stop (because there is no such policy).” See Motion at 9:19-25. However, Defendants
                                              22 fail to fully cite Mr. DeFoe’s Declaration, which references CHP HPM 70.6, (CHP-
                                              23 01832-1833) which states, in relevant part, that “a marked black and white vehicle,
                                              24 other than a motorcycle should take over a pursuit from an unmarked vehicle or
                                              25 Specially Marked Patrol Vehicle. Garcia Decl., Ex. “18” at ¶23. This policy also states
                                              26 that ‘when practical, a marked black and white patrol vehicle with overhead
                                              27 emergency lights shall take over the pursuit from a patrol vehicle equipped with only
                                              28 a red spotlight or red spotlight/center mounted light combination.’” Id. at ¶23. Also,

                                                                                            20      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 27 of 33 Page ID
                                                                              #:3395



                                               1 Sgt. Zavala testified that it was the policy for black and white vehicles, not undercover
                                               2 vehicles, to conduct traffic stops for this CHP detail. Garcia Decl., Ex. “25” (Zavala
                                               3 Dep. Tr. 16:11-17:4; 21:7-9; and 18:16-19:2). This evidence is relevant to the Officer
                                               4 Defendants’ pre-shooting tactics, as well as the unreasonable nature of the shooting.
                                               5                       k.   It is Undisputed that CHP are Trained to Give a Warning
                                                                            Before Using Deadly Force if Time Allows (Defense Point
                                               6                            #12)
                                               7         It is well established that whenever practicable, a warning must be given before
                                               8 deadly force is employed, as a failure to warn before using deadly force could be
                                               9 unreasonable, unless impracticable. Tabares v. City of Huntington Beach, supra at
                                              10 1129 (citing Harris v. Roderick, 126 F. 3d 1189, 1201 (9thCir. 1997)). CHP policy
                                              11 states that “the officer should give an audible warning, if feasible, prior to utilizing
                                              12 deadly force in an apprehension situation.” Garcia Decl., Ex. “21” (CHP Policy on
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 Discharge of Firearms Policy at CHP-1800). Moreover, Defendants’ police practices
                                              14 expert agrees POST trains that warning should be given, if feasible, before deadly
                                              15 force is used. Garcia Decl., Ex. “23” at 22:23-23:3. Here, witnesses testified that the
                                              16 Officer Defendants never gave a warning and, as such, this policy is relevant to the
                                              17 facts of this case.
                                              18
                                                                       l.   The Officer Defendants’ Pre-Shooting Tactics in the Officer
                                              19                            Defendants’ Failure to Use the Public Address System in
                                                                            their Vehicle is Relevant and Should be Allowed (Defense
                                              20                            Point #13)
                                              21         It is undisputed that the Officer Defendants never used the Public Address
                                              22 (“PA”) system on their undercover CHP vehicle. Garcia Decl., Ex. “12” at 76:1-13.
                                              23 This evidence is relevant to the Officer Defendants’ deficiencies in their pre-shooting
                                              24 tactics, and should be allowed.
                                              25                       m.   The Officer Defendants’ Pre-Shooting Tactics in Failing to
                                                                            Give Plaintiffs Time to Comply With their Commands is
                                              26                            Relevant and Should be Allowed (Defense Point #14)
                                              27         As stated above, the Officer Defendants were trained to give a warning to
                                              28 comply if time allowed. Both Cleveland and Henderson failed to give a warning to

                                                                                             21      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                              EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 28 of 33 Page ID
                                                                              #:3396



                                               1 Plaintiffs that they were going to use deadly force. Garcia Decl., Ex. “26” (Henderson
                                               2 Interview Transcript) at CHP 01052; see also, Garcia Decl. Ex. “7” at 36:4-16, 58:24-
                                               3 59:8; Ex. “12” at 117:11-13. Moreover, witnesses testified that the Officer Defendants
                                               4 never verbally identified themselves as officers. Garcia Decl., Ex. “9” at 23:22-25,
                                               5 31:11-14; see also, Garcia Decl. Ex. “27” (A. Orozco Dep. Tr. 15:18-16:2). In fact,
                                               6 one witness thought that the passengers in the Chevrolet Silverado were being
                                               7 “jacked” by the individuals in the dark sedan. Id. at 35:5-16. Mr. DeFoe’s opinion is
                                               8 relevant to allow the jury to consider the unreasonable nature of the Officer
                                               9 Defendants actions, and should be allowed.
                                              10
                                                                     n.    The Officer Defendants Unprofessional and Callous
                                              11                           Attitude When they Used Profanity (Defense Point #15)
                                              12         Mr. DeFoe’s opinions as to the attitude utilized by the Officer Defendants in
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 this regard is relevant to the pre-shooting tactics which they used. Mr. DeFoe’s
                                              14 opinions in this regard should not be excluded, and Defendants will have the
                                              15 opportunity to cross-examine Mr. DeFoe on these opinions at trial.
                                              16                     o.    Bullet Point 16 is a Repetition of Prior Arguments
                                              17         As Defendants’ Motion concedes, bullet point 16 addresses the statements of
                                              18 Scott DeFoe in paragraph 29 of his Declaration, which is a repetition of arguments
                                              19 addressed above. As such, Plaintiffs would direct the Court to Plaintiffs’ arguments
                                              20 already made herein.
                                              21               3.    Mr. DeFoe is Entitled to Generally Speak to the Travel Path of the
                                                                     Silverado, as it Provides Foundation for his Ultimate Opinions
                                              22
                                              23         Mr. DeFoe’s opinions regarding the general travel path of the Silverado are
                                              24 based on his review of the evidence, as well as the accident reconstruction performed
                                              25 by Mr. Fatzinger. The law allows Mr. DeFoe to discuss the travel path/speed of the
                                              26 Silverado as this provides foundation for his opinions.
                                              27 / / /
                                              28 / / /

                                                                                           22      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                            EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 29 of 33 Page ID
                                                                              #:3397



                                               1 V.      EXCLUDING PLAINTIFFS’ EXPERTS’ OPINIONS WOULD
                                                         PREJUDICE PLAINTIFFS.
                                               2
                                               3         Excluding Plaintiffs’ experts’ opinions would be unfair and prejudicial to
                                               4 Plaintiffs. Defendants have retained their own experts in accident reconstruction,
                                               5 ballistics, and police practices, and Plaintiffs are entitled to present expert testimony
                                               6 to rebut Defendants’ expert testimony on the issue. If the Court is inclined to grant
                                               7 Defendants’ motion, the same ruling should apply equally to Defendants’ experts.
                                               8 VI.     IN THE ALTERNATIVE, PLAINTIFFS REQUEST A HEARING ON
                                                         PLAINTIFFS’ EXPERTS QUALIFICATIONS PRIOR TO GRANTING
                                               9         DEFENDANTS’ MOTION
                                              10         In the event the Court is inclined to grant Defendants’ motion, Plaintiffs
                                              11 request a hearing so that the parties and the court can sufficiently examine Messrs.
                                              12 Fatzinger, Balash and Defoe as to their qualifications and foundation on these
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 issues. If the Court is inclined to grant this motion without a hearing, then Plaintiffs
                                              14 respectfully request that Defendants’ motion be granted on a narrowly tailored basis,
                                              15 excluding only those portions of Plaintiffs’ experts’ opinions that Defendants take
                                              16 issue with.
                                              17 VII. CONCLUSION
                                              18         Based on the foregoing, Plaintiffs respectfully request that the Court deny
                                              19 Defendants’ Motion in its entirety. Alternatively, Plaintiff’s request a hearing on
                                              20 Plaintiffs’ Experts qualifications prior to granting Defendants’ Motion.
                                              21
                                              22 DATED: August 13, 2021                KIESEL LAW LLP
                                              23
                                              24
                                              25                                       By:        /s/ D. Bryan Garcia
                                                                                             Paul R. Kiesel
                                              26                                             D. Bryan Garcia
                                                                                             Ashley M. Conlogue
                                              27
                                              28                                             Attorneys for Plaintiffs
                                                                                             Armando Villanueva and Hortencia Sainz
                                                                                             23     OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                               EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 30 of 33 Page ID
                                                                              #:3398



                                               1
                                               2
                                               3 DATED: August 13, 2021           LAW OFFICES OF DALE K. GALIPO
                                               4
                                               5
                                               6                                  By:         /s/ Dale K. Galipo
                                                                                        Dale K. Galipo
                                               7
                                                                                        Renee V. Masongsong
                                               8
                                                                                        Attorneys for Plaintiff
                                               9
                                                                                        Francisco Orozco
                                              10
                                              11
                                              12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13
                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                        24      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                         EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 31 of 33 Page ID
                                                                              #:3399



                                               1                     DECLARATION OF D. BRYAN GARCIA
                                               2        I, D. Bryan Garcia, hereby declare as follows:
                                               3        1.     I am an attorney at law, duly licensed to practice before all Court in the
                                               4 State of California and the United States District Court for the Northern, Central and
                                               5 Southern Districts of California. I am a partner with Kiesel Law LLP, counsel for
                                               6 Plaintiffs, Armando Villanueva and Hortencia Sainz in the above-captioned action.
                                               7        2.     This Declaration is offered in support of Plaintiffs’ Opposition to
                                               8 Defendants Motion to Exclude Expert Testimony. If called upon as a witness, I could
                                               9 and would competently testify to the following based on personal knowledge.
                                              10        3.     The parties met and conferred as it relates to the documents marked
                                              11 Confidential by the Defendants which were to be attached to the present Motion.
                                              12 Defense counsel indicated that Plaintiffs’ counsel could file the Exhibits to this
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 Motion without filing the documents under seal.
                                              14        4.     Attached hereto as Exhibit “1” is a true and correct copy of the
                                              15 Curriculum Vitae of Edward C. Fatzinger, Jr., M.S., P.E.
                                              16        5.     Attached hereto as Exhibit “2” is a true and correct copy of the
                                              17 Curriculum Vitae of David E. Balash.
                                              18        6.     Attached hereto as Exhibit “3” is a true and correct copy of the
                                              19 Curriculum Vitae of Scott A. DeFoe.
                                              20        7.     Attached hereto as Exhibit “4” is a true and correct copy of the Federal
                                              21 Rule of Civil Procedure (“FRCP”) Rule 26 Report of Edward C. Fatzinger, Jr., M.S.,
                                              22 P.E.
                                              23        8.     Attached hereto as Exhibit “5” is a true and correct copy of the
                                              24 Declaration of Edward C. Fatzinger, Jr., M.S., P.E. in Support of Plaintiffs’
                                              25 Opposition to Defendants Motion for Summary Judgment [D.E. 46].
                                              26        9.     Attached hereto as Exhibit “6” is a true and correct copy of portions of
                                              27 the Deposition Testimony of Plaintiff Francisco Orozco.
                                              28        10.    Attached hereto as Exhibit “7” is a true and correct copy of portions of

                                                                                            25      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 32 of 33 Page ID
                                                                              #:3400



                                               1 the Deposition Testimony of Defendant Officer Rich Henderson.
                                               2        11.   Attached hereto as Exhibit “8” is a true and correct copy of portions of
                                               3 the Deposition Testimony of Thomas Hinkle.
                                               4        12.   Attached hereto as Exhibit “9” is a true and correct copy of portions of
                                               5 the Deposition Testimony of Lino Mendez.
                                               6        13.   Attached hereto as Exhibit “10” is a true and correct copy of portions of
                                               7 the Deposition Testimony of Augustine Estrada.
                                               8        14.   Attached hereto as Exhibit “11” is a true and correct copy of portions of
                                               9 the Deposition Testimony of Edward C. Fatzinger, Jr., M.S., P.E.
                                              10        15.   Attached hereto as Exhibit “12” is a true and correct copy of portions of
                                              11 the Deposition Testimony of Defendant Sergeant Jon Cleveland.
                                              12        16.   Attached hereto as Exhibit “13” is a true and correct copy of the FRCP
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13 Rule 26 Report of David E. Balash.
                                              14        17.   Attached hereto as Exhibit “14” is a true and correct copy of the
                                              15 Declaration of David E. Balash in Support of Plaintiffs’ Opposition to Defendants’
                                              16 Motion for Summary Judgment.
                                              17        18.   Attached hereto as Exhibit “15” is a true and correct copy of portions of
                                              18 the Officer Involved Shooting Investigation.
                                              19        19.   Attached hereto as Exhibit “16” is a true and correct copy of portions of
                                              20 the Deposition Testimony of David E. Balash.
                                              21        20.   Attached hereto as Exhibit “17” is a true and correct copy of portions of
                                              22 the Deposition Testimony of Rocky Edwards.
                                              23        21.   Attached hereto as Exhibit “18” is a true and correct copy of the FRCP
                                              24 Rule 26 Report of Scott A. DeFoe.
                                              25        22.   Attached hereto as Exhibit “19” is a true and correct copy of the
                                              26 Declaration of Scott A. DeFoe in Support of Plaintiffs’ Opposition to Defendants’
                                              27 Motion for Summery Judgment.
                                              28        23.   Attached hereto as Exhibit “20” is a true and correct copy of portions of

                                                                                           26      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                            EXCLUDE EXPERT TESTIMONY
                                             Case 8:17-cv-01302-JLS-KES Document 126 Filed 08/13/21 Page 33 of 33 Page ID
                                                                              #:3401



                                               1 the Deposition Testimony of Nekaya D. Cornelison.
                                               2        24.    Attached hereto as Exhibit “21” is a true and correct copy of portions of
                                               3 the CHP Policy on Use of Firearms.
                                               4        25.    Attached hereto as Exhibit “22” is a true and correct copy of portions of
                                               5 the CHP Policy on Use of Force.
                                               6        26.    Attached hereto as Exhibit “23” is a true and correct copy of portions of
                                               7 the Deposition Testimony of Clarence Chapman.
                                               8        27.    Attached hereto as Exhibit “24” is a true and correct copy of the
                                               9 Declaration of Francisco Orozco in Support of Plaintiff’s Opposition to Defendants’
                                              10 Motion for Summary Judgment.
                                              11        28.    Attached hereto as Exhibit “25” is a true and correct copy of portions of
                                              12 the Deposition Testimony of Sergeant Richard Zavala.
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                              13        29.    Attached hereto as Exhibit “26” is a true and correct copy of portions of
                                              14 the Interview of Rich Henderson.
                                              15        30.    Attached hereto as Exhibit “27” is a true and correct copy of portions of
                                              16 the Deposition Testimony of Abel Orozco.
                                              17        I declare under penalty of perjury under the laws of the United States of
                                              18 America that the foregoing is true and correct.
                                              19        Executed on August 13, 2021, at Beverly Hills, California.
                                              20
                                              21                                                      /s/ D. Bryan Garcia
                                                                                                         D. Bryan Garcia
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                            27      OPPOSITION TO DEFENDANTS MOTION TO
                                                                                                             EXCLUDE EXPERT TESTIMONY
